Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00516-CR

                                  Kedreen Marque PUGH,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR6053
                       Honorable Stephanie R. Boyd, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 20, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice